Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 3/5/21. Claims 1-15 and 17-21 are pending with claims 1, 9, 10, 13, 18, 19, 20 and 21 in independent form.

Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of the previously allowable subject matter into the independent claims have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A method of determining a unique identifier for a security element, the method comprising: optically reading the security element, the security element comprising a number of emitters that are each capable of exhibiting a different emission response to an excitation of the number of emitters; the reading comprising determining data indicative of an optical property of the security element using first a emission electromagnetic radiation, emitted in response to first excitation of the number of emitters, and determining data indicative of an optical property of the security element using a second emission electromagnetic radiation, emitted in response to second, different, excitation of the number of emitters; wherein the unique identifier is determined from a map of a variation in determined data indicative of an optical property with respect to the excitation of the number of emitters; and verifying that the number of emitters is a quantum system and complex at the atomic scale, based on the .


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH